Citation Nr: 1451622	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-07 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for chronic pain claimed as secondary to the service connected residuals of low back injury with degenerative changes. 

3.  Entitlement to service connection for epilepsy claimed as secondary to the service connected multiple sclerosis.  

4.  Entitlement to service connection for narcolepsy claimed as secondary to the service connected multiple sclerosis and/or the service connected major depressive disorder.

5.  Entitlement to service connection for hypertension claimed as secondary to the service connected residuals of low back injury with degenerative changes and/or the service connected multiple sclerosis.  

6.  Entitlement to a rating higher than 40 percent disabling for residuals of low back injury with degenerative changes.  

7.  Entitlement to an initial compensable rating for cutaneous sarcoidosis of the left shin associated with multiple sclerosis.  

8.  Entitlement to a compensable rating for erectile dysfunction associated with multiple sclerosis.  

9.  Entitlement to rating higher than 30 percent disabling for multiple sclerosis.  

10.  Entitlement to a rating higher than 70 percent for an acquired psychiatric disorder to include, major depressive disorder with a history of conversion disorder, and posttraumatic stress disorder.  

11.  Entitlement to an effective date earlier than December 19, 2006 for the grant of service connection for multiple sclerosis. 

12.  Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Gentry C. Hogan, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included any evidence pertinent to the appeal in the decision therein.

The Board notes that the Veteran perfected an appeal to the issue of entitlement to special monthly compensation based on aid and attendance, however, the claim was granted in August 2013.  He also perfected an appeal to the issue of entitlement to service connection for obstructive sleep apnea but in January 2014 service connection was granted.  Accordingly, as the benefits sought on appeal have been granted, these issues are no longer before the Board.  

The Board also notes that while the Veteran expressed that he wanted to withdraw his claim for a rating higher than 70 percent for an acquired psychiatric disorder to include major depressive disorder with a history of conversion disorder, and posttraumatic stress disorder in July 2010.  He continued to submit evidence regarding this disability.  The RO included this issue in the January 2011 Statement of the Case and the Veteran submitted a VA Form 9, Substantive Appeal in March 2011.  In light of the above, the Board considers this issue not withdrawn.  

The issue of entitlement to an effective date earlier than May 12, 2003 for the grant of service connection for residuals of low back injury with degenerative changes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Multiple other issues were the subject of a statement of the case in January 2014.  The record before the Board does not contain a substantive appeal as to those issues, and they are not considered to be before the Board as part of this appeal.

The issues of entitlement to service connection for chronic pain, epilepsy, narcolepsy and hypertension, and the claims for a rating higher than 30 percent for multiple sclerosis and higher than 70 percent for major depressive disorder with a history of conversion disorder, posttraumatic stress disorder, personality disorder and polysubstance abuse are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a knee disability was denied in a February 1998 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period. 

2.  The evidence added to the record since the February 1998 decision with regards to the right knee is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim.

3.  Residuals of low back injury with degenerative changes are not manifested by bed rest prescribed by a physician and treatment by a physician, and/or unfavorable ankylosis of the entire thoracolumbar spine.  

4.  Cutaneous sarcoidosis of the left shin associated with multiple sclerosis is less than 5 percent of the exposed areas affected and does not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.    

5.  Erectile dysfunction is manifested by erectile dysfunction only; there is no evidence indicating any penile deformity.

6.  The Veteran was last denied service connection for demyelinating disease in a January 2004 rating decision.  He did not appeal that decision and it became final.  A reopened claim was received on December 19, 2006.

7.  The RO granted service connection for multiple sclerosis, and assigned an effective date of December 19, 2006, the date of receipt of the claim to reopen.

8.  There were no unadjudicated claims prior to December 19, 2006.  

9.  The Veteran's service connected disabilities do not result in permanent and total disability due to the loss, or loss of use, of both lower extremities; blindness in both eyes plus the anatomical loss, or loss of use, of one lower extremity; loss, or loss of use, of one lower extremity together with residuals of organic disease or injury which affect functions of balance and/or propulsion so as to prevent locomotion without assistive device; or the loss, or loss of use, of one lower extremity together with the loss, or loss of use, of one upper extremity such as to affect function of balance or propulsion so as to preclude locomotion without assistive devices.


CONCLUSIONS OF LAW

1.  The February 1998 decision denying entitlement to service connection for a knee disability is final.  New and material evidence to reopen the claim for service connection for a right knee disability has not been received.  38 U.S.C.A. §§ 5103A, 5108 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.156 (a), 3.159 (2013).

2.  The criteria for a rating higher than 40 percent for residuals of a low back injury with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

3.  The criteria for a compensable rating for cutaneous sarcoidosis of the left shin associated with multiple sclerosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102 , 3.159, 3.321(b)(1), 4.7, 4.118, Diagnostic Codes 6846-7821.

4.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.115b, Diagnostic Code 7522.

5.  The criteria for the assignment of an effective date prior to December 19, 2006 for the grant of service connection for multiple sclerosis have not been met.  38 U.S.C.A. § 5110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.156(c), 3.400.

6.  The criteria for entitlement to specially adapted housing have not been met.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2007, January 2008, March 2008, and June 2008, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.


NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117 .

In June 1997, the Veteran submitted a claim for service connection for a knee disability.  In a February 1998 rating decision, entitlement to service connection for a knee disability was denied.  The RO found that absent evidence of chronic disability of the knees in service with continuity of treatment to the present time the claim must be denied.  The Veteran was notified of the decision in February 1998.  He did not appeal that decision or submit new and material evidence within the one year appeal period.  The decision became final.  38 U.S.C.A. § 7105.

At the time of the last final denial, the record contained service treatment records and the Veteran's lay statements of knee problems since service from marching.  Since the last final denial, the Veteran has submitted evidence showing continued treatment for several disabilities.  Also of record is an April 2004 negative x ray of the knee, January 2007 lay statements discussing the Veteran's current knee pain, and the Veteran's assertions of right knee pain and functional limitations.  

On careful review of the record, the Board finds that new and material evidence to reopen the claim for service connection for a right knee disability has not been submitted.  Here, service connection for a knee disability was denied in February 1998 because the evidence failed to show a chronic disability of the knees in service with continuity of treatment.  No material facts have changed.  Rather, x rays of the knee in April 2004 were negative.  As before, there is no competent evidence showing a right knee disability much less evidence linking any right knee disability to service.  As such, the Board finds that new and material evidence has not been presented, and the claim may not be reopened. 

Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his claim, the benefit of the doubt doctrine cannot be applied in this case.  Annoni v. Brown, 5 Vet.App. 463, 467 (1993).

RATINGS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Low Back

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran appeals the denial of an evaluation in excess of 40 percent for residuals of low back injury with degenerative changes.  Under the general rating formula for diseases and injuries of the spine, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine that is 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

The overall record reflects that the Veteran's lumbar spine disability is manifested by forward flexion limited to 10 degrees.  In this regard, during the October 2007 VA examination the Veteran reported that he could not flex.  The examiner noted, however, that "at standing beyond 10 degrees while he can sit at 90 degrees without apparent discomfort."  The March 2009 VA examination revealed flexion of the lumbar spine to 30 degrees and to 20 degrees following repetitive motion.  While the evidence clearly shows limitation of motion, the evidence is devoid of a showing of unfavorable ankylosis of the entire thoracolumbar spine.  For definitional purposes, ankylosis is a fixation of the joint.  Given the ranges of motion reported above, a higher rating is not warranted on this basis.  Even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  As such, the criteria for a rating higher than 40 percent are not met.  

In reaching these conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  To the extent that the Veteran reports lumbar pain during this time, the Board notes that the current rating contemplates per articular pathology productive of painful motion.  38 C.F.R. § 4.59.

The Board also finds that a higher rating is not warranted based on incapacitating episodes.  In this regard, there is no showing of bed rest that is prescribed by a physician and treated by a physician.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

With regard to neurologic abnormalities, the Board notes that the October 2007 VA examination disclosed no bladder or bowel complaints.  He, however, reported radicular symptoms into the left leg.  The October 2007 VA neurological examination diagnosed peripheral neuropathy.  The Board notes, however, that such has not been attributed to his service connected lumbar spine.  Rather, the March 2009 VA examiner found that the Veteran's erectile dysfunction, numbness, parethesias, leg weakness and falls were unrelated to the lumbar spine.  No neurologic manifestations originating from the lumbar spine have been identified.  

Sarcoidosis of the Left Shin

The Veteran appeals the denial of a compensable rating for cutaneous sarcoidosis of the left shin associated with multiple sclerosis.  The Veteran's disability is rated under Diagnostic Codes 6846-7821.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 6846 addresses sarcoidosis.  Diagnostic Code 7821 addresses cutaneous manifestations of collagen-vascular diseases.  Under Diagnostic Code 7821, a 10 percent rating is warranted where at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period. A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A maximum 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or if constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.

During the February 2009 VA examination, the Veteran reported that he breaks out in hives on the inner thighs or lower legs that lasts a couple of hours and goes away with Benadryl.  The skin symptoms were itchy and described as quarter sized welts.  The type of treatment was systemic but was neither a corticosteroid nor an immosuppressive.  Examination revealed areas of darkly pigmented plaques of the left shin region.  There was no skin breakdown.  The dark oval papule was 2.5 x 2 cm with central scab on the left shin.  Cutaneous sarcoidosis of the shins was diagnosed.  

As shown above, the Veteran's disability is not of the size and/or severity to warrant a compensable rating as there is less than 5 percent of exposed areas affected and there is no showing of use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.   Accordingly, the claim is denied.

Erectile Dysfunction

The Veteran's erectile dysfunction disability is rated noncompensable under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31. 

During the February 2009 VA examination, the Veteran reported erectile dysfunction dating back to the late 1980s.  Examination revealed a finding of normal penis.  The VA examination in October 2009 revealed normal penis findings as well.  

In light of the above, the Board finds against a compensable evaluation for erectile dysfunction.  In this regard, the evidence reveals that although the Veteran has an erectile disability his penis is normal.  Examinations have revealed no penile deformity.  The Board cannot conclude there is a deformity when the medical examinations conducted in February 2009 and October 2009 revealed normal penis.  In sum, the only symptom attributable to the service connected erectile dysfunction is simply the erectile dysfunction.  This alone without related deformity of the penis is insufficient for the granting of a compensable evaluation under Diagnostic Code 7522.  As the Veteran does not meet the minimal criteria for a compensable evaluation under this provision, a noncompensable evaluation is assigned.  38 C.F.R. § 4.31. 

It is also noted that the record establishes that the Veteran has been awarded special monthly compensation pursuant to the provisions of 38 U.S.C.A. § 1114(k) on account of loss of use of a creative organ. 

All Rating Claims 

The Board has considered the lay statements of record that discuss the Veteran's functional limitations from his disabilities.  The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his disabilities to include his reports of pain and functional impairments.  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating were met during any period addressed above for the issues decided herein.  The Board has afforded greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted a complete physical examination.  The medical findings of record are also well reasoned and supported by the historical record.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath, 1 Vet. App. 589.  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities.  Accordingly, the claims are denied.

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Most importantly, at the outset, the manifestations of his back, multiple sclerosis and skin disabilities on appeal are contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for each disability on appeal that is not already contemplated by the schedular rating criteria.  For instance, for the back, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current ratings.  There is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.

EARLIER EFFECTIVE DATE 

The Veteran appeals the denial of an effective date earlier than December 19, 2006 for the grant of service connection for multiple sclerosis.  Based on the evidence of record, the Board finds that the currently assigned effective date of December 19, 2006 for the award of service connection is the earliest possible effective date assignable in this case. 

In this regard, in June 1989 the Veteran submitted a claim for service connection for demyelinating disease.  He was denied service connection in a March 1990 rating decision.  It was found that demyelinating disease was not shown by the record.  The Veteran did not appeal that decision and it became final.  In a January 2004 rating decision, service connection for demyelinating disease was denied as new and material evidence had not been submitted to reopen the claim.  The Veteran was notified of the decision in January 2004.  On December 19, 2006, the RO received the Veteran's claim for an increase rating.  In a statement in support of the claim, dated December 23, 2006, the Veteran expressed a desire to file a claim for demyelinating disease.  The RO accepted the earlier December 19, 2006 correspondence as a claim to reopen for service connection for demyelinating disease/multiple sclerosis.  

Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  Thus, the effective date for any award based on the reopening of the Veteran's claim must be based on the date of receipt of his claim to reopen.  See 38 U.S.C.A. § 5110(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.  Bonhomme v. Nicholson, 21 Vet. App. 40 (2007). 

The December 2006 correspondence from the Veteran was a claim to reopen.  There were no formal or informal unadjudicated claims for service connection for multiple sclerosis/demyelinating disease between the final January 2004 RO's denial and December 19, 2006.  As such, the assigned effective date of December 19, 2006 for the award of service connection is the earliest possible effective date assignable in this case.

The Board recognizes that the October 2007 VA examiner diagnosed multiple sclerosis first diagnosed in 1986.  In light of this diagnosis, the Veteran argues that he is entitled to an effective date earlier than December 19, 2006.  To the extent that the Veteran argues that the effective date of service connection for his multiple sclerosis should go back to when he initially filed his claim and/or was diagnosed, this would represent a prohibited "freestanding claim."  Here, any attempt to revisit the prior rating decision and the finality that attached would be no more than a freestanding claim for an earlier effective date.  However, such a possibility vitiates the rule of finality.  Accordingly, to the extent that the Veteran has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the prior rating decision, his appeal will be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Additionally, the Board notes that the Veteran has not raised a claim of clear and unmistakable error in the prior rating decision, and the Board emphasizes that, clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  As such allegations are not of record; this matter will not be further pursued herein.  Accordingly, the claim is denied.  

SPECIALLY ADAPTED HOUSING 

The Veteran appeals the denial of specially adapted housing.  After review of the record, the Board finds against the claim. 

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

For purposes of 38 C.F.R. § 3.809 , the term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350, 4.63.

The Veteran claims that his disabilities make it difficult for him to get to his bedroom which is located on the upper level of his home.  In April 2008 and June 2009, Dr. M stated that the Veteran suffered from migraines, multiple sclerosis, peripheral neuropathy, sensory ataxia, hypertension, sleep apnea, narcolepsy and posttraumatic stress disorder.  She noted that the Veteran's bedrooms were all located upstairs and that he has to sleep downstairs due to his inability to climb the stairs.  She stated that it would be helpful if he had an one story house. 

The Veteran is service connected for major depressive disorder, multiple sclerosis, obstructive sleep apnea, residuals of a low back injury with degenerative changes, urinary incontinence, neurosarcoidosis of pituitary, erectile dysfunction, cutaneous sarcoidosis and sarcoid lesions.  The evidence shows that the Veteran's multiple sclerosis causes lower extremity weakness and limits his mobility.  It was noted that he needs regular use of a wheelchair and/or cane, and occasional use of a walker.  The March 2009 VA examination, however, disclosed normal muscle tone and no muscle atrophy.  The August 2011 VA examination diagnosed bilateral lower extremities peripheral neuropathy.  The VA examiner commented that the Veteran's multiple sclerosis is a progressive disease that can cause weakness, imbalance and easy fatigability with many symptoms to include neuropathy.  While the August 2011 examiner commented on loss of use of both legs as the diagnosis of multiple sclerosis, the May 2013 VA examiner found that there was no functional impairment of an extremity such as no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Examination at that time revealed muscle weakness but no muscle atrophy attributed to his multiple sclerosis.  He had moderate right lower extremity muscle weakness and no left lower extremity muscle weakness.  

While the Veteran's service connected disability causes some mobility limitations, the Veteran has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show loss of use of the lower and/or upper extremities, blindness in both eyes or full thickness or subdermal burns.  The objective evidence reflects that the nature of the Veteran's service connected disabilities have not resulted in loss or loss of use of the extremities, and the Veteran does not contend that he has blindness in both eyes or full thickness or subdermal burns.  Thus, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is not shown.  The claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence has not been received; the claim for entitlement to service connection for a right knee disability is not reopened.

Entitlement to a rating higher than 40 percent disabling for residuals of low back injury with degenerative changes is denied.  

Entitlement to an initial compensable rating for cutaneous sarcoidosis of the left shin associated with multiple sclerosis is denied.  

Entitlement to a compensable rating for erectile dysfunction associated with multiple sclerosis is denied.  

Entitlement to an effective date earlier than December 19, 2006 for the grant of service connection for multiple sclerosis is denied. 

Entitlement to specially adapted housing is denied. 


REMAND

The Veteran appeals the denial of service connection for chronic pain, epilepsy, narcolepsy and hypertension.  He claims his disabilities are secondary to his service connected low back disability, major depressive disorder and/or multiple sclerosis.  The Veteran was afforded VA examinations in relation to his claims in 2009.  These examinations, however, did not address his claims for secondary service connection.  In January 2011, a VA opinion was rendered addressing the relation between the Veteran's epilepsy and narcolepsy and his service connected multiple sclerosis and/or depressive disorder.  Although the VA examiner found that there was no known relationship between narcolepsy and multiple sclerosis in his internet search and that epilepsy and multiple sclerosis were two different pathological processes and unrelated to each other, the Board has found otherwise.  The Board notes that some medical literature has linked multiple sclerosis and narcolepsy and epilepsy.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary to obtain an opinion from a specialist in the field.  

The Veteran appeals the denial of a rating higher than 70 percent for an acquired psychiatric disorder, to include major depressive disorder with a history of conversion disorder, and posttraumatic stress disorder.  In February 2011, the Veteran expressed that his disability had worsened since his last VA examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service connected psychiatric disability.  To ensure that the record reflects the current severity of his disability, a contemporaneous examination is warranted. 

Lastly, the Veteran appeals the denial of a higher rating for his multiple sclerosis.  In December 2007, the Veteran was granted service connection for multiple sclerosis.  He was assigned a rating of 30 percent disabling under Diagnostic Code 8108, effective December 16, 2007.  It appears that this rating remained in effect until a January 2014 rating decision.   Service connection has been granted for multiple sclerosis with retrobulbar optic neuritis right greater than left associated with multiple sclerosis.  A 50 percent rating was assigned from February 8, 2008, 20 percent rating assigned from May 1, 2010 and a 70 percent rating was assigned from July 16, 2010.  Service connection was also granted for sleep apnea as secondary to multiple sclerosis.  A 50 percent rating was assigned.  As of the January 2014 rating decision, it appears that the RO discontinued the rating for the Veteran's multiple sclerosis under Diagnostic Code 8018 as the rating sheet currently shows multiple sclerosis rated as 30 percent disabling under Diagnostic Code 8108 from December 19, 2006 to January 14, 2008 only.  Thereafter, it appears that he is rated under Diagnostic Codes 6026-6065 for multiple sclerosis with retrobulbar optic neuritis right greater than left associated with multiple sclerosis or with the sleep apnea.  

The Board finds several possible discrepancies with the multiple sclerosis rating.  To that end, the Board notes that in the January 2014 rating decision the RO stated that the Veteran's multiple sclerosis was then rated as 20 percent disabling which is incorrect.  It was rated as 30 percent disabling at that time.  Also, the January 2014 code sheet shows that the Veteran's multiple sclerosis has been discontinued under Diagnostic Code 8108 and is now rated under 6026-6065.  While it is clear that the Veteran has retrobulbar optic neuritis right greater than left associated with his multiple sclerosis, instead of separately rating the residual of the multiple sclerosis, the RO appears to have merged the two into one disability.  In doing so, the multiple sclerosis is not rated as its own separate disability nor are the other residuals from the Veteran's multiple sclerosis considered to include the peripheral neuropathy that has been shown to be a residual disability.  It is also noted the Veteran's disability does not seem to be rated from January 15, 2008 to February 7, 2008 under any Diagnostic Code.  On remand, the RO is asked clarify and reconcile the rating codes for the Veteran's multiple sclerosis and any residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any VA and/or private records pertaining to treatment for his chronic pain, psychiatric disability, epilepsy, narcolepsy and hypertension that are not already of file.  Any records obtained must be associated with the claims folder.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2.  Clarify and/or explain the current rating code for the Veteran's multiple sclerosis as it appears by the current rating code sheet that the Veteran is no longer rated for his multiple sclerosis.  If that rating was deemed to be terminated, a comprehensive explanation should be set out.

3.  Obtain a VA opinion to determine if the Veteran has a chronic pain disability that is related to service and/or his service connected back disability and/or multiple sclerosis.  Access to the claims file and the electronic files must be made available to the examiner for review.  After review of the record, the examiner must opine whether it is at least as likely as not that the Veteran's disability was caused by or aggravated by service, and/or was caused or aggravated (permanently made worse) by his service connected back disability.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

4.  Obtain a VA opinion from a pyscho neurologist determine if the Veteran has narcolepsy and/or epilepsy that is related to service and/or his service connected obstructive sleep apnea, multiple sclerosis or major depressive disorder.  Access to the claims file and the electronic files must be made available to the examiner for review.  After review of the record, the examiner must opine whether it is at least as likely as not that the Veteran's disability was caused by or aggravated by service, and/or was caused or aggravated (permanently made worse) by his service connected obstructive sleep apnea, multiple sclerosis or major depressive disorder.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

5.  Schedule the Veteran for a VA examination to determine if he has hypertension that is related to service and/or his service connected multiple sclerosis, major depressive disorder and/or back disability.  Access to the claims file and the electronic files must be made available to the examiner for review.  After review of the record, the examiner must opine whether it is at least as likely as not that the Veteran's disability was caused by or aggravated by service, and/or was caused or aggravated (permanently made worse) by his service connected multiple sclerosis, major depressive disorder and/or back disability.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

6.  Schedule the Veteran for a VA compensation examination to determine the nature and severity of his psychiatric disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must be provided access to the appellant's claims folder, to include Virtual VA and VBMS.  Functional impairment and interference with employability should be addressed.  A complete rationale should be provided for any opinion expressed.

7.  After the development requested has been completed, the AOJ should review the examination reports to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examining examiner documented their consideration of Virtual VA.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
8.  Thereafter, the AOJ should readjudicate the claims.  If any claims remain denied, the AOJ must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


